 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, Room2033,Federal Office Building,550 Main Street,Cincinnati,Ohio 45202 Telephone684-3627.Dale Irwin,Woody Irwin,and Granville E. Wafford d/b/a Irwin &WaffordandFood & Drug Clerks Local 1092, affiliated withRetail Clerks International Association,AFL-CIO.Case 36-CA-1488.October 26,1966DECISION AND ORDEROn July 20, 1966, Trial Examiner James R. Webster issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Decision and a supportingbrief, and the Charging Party filed exceptions and a brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with his case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.][The Board further ordered that the complaint be dismissed inso-far as it alleges violations not specifically found.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard before Trial Examiner James R. Webster in Portland,Oregon,on May 12 and 13, 1966, on a complaint of the General Counsel andanswer of Dale Irwin,Woody Irwin, and Granville E. Wafford dlb/a Irwin &Wafford, herein called Respondent.The complaint was issued on March 28, 1966,upon a charge filed on January 19, 1966, and amended on March 11, 1966. Thecomplaint alleges that the Respondent terminated employee George Volk on orabout February 10, 1966,and threatened, restrained,and coerced employees,therebyviolating Section 8(a)(1) and(4) of the National Labor Relations Act, as amended,herein called the Act.161NLRB No. 43. IRWIN & WAFFORD525Briefs have been filed by the General Counsel and by the Respondent and havebeen carefully considered. Upon the entire record and my observation of the wit-nesses, I hereby make the following:FINDINGS OF FACT1.BUSINESS OF THE RESPONDENTDale Irwin, Woody Irwin, and Granville E. Wafford are partners doing businessunder the trade name of Irwin & Wafford. Respondent is engaged in the operationof three retail food stores in and near the city of Portland, Oregon. The storelocated at 13580 South East Powell Boulevard is the only store involved in theseproceedings.During the past year Respondent, in the course and conduct of itsbusiness operations in Portland, Oregon, has sold and distributed products of agross value exceeding $629,000. During the same period Respondent received goodsvalued in excess of $50,000 directly or indirectly from outside the State of Oregon.Respondent is, and has been at all times material herein, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONFood & Drug Clerks Local1092, affiliatedwithRetailClerksInternationalAssociation, AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefactory statement and issuesOn March 12, 1965, Respondent filed a petition (Case 36-RM-354) for anelection among its employees to determine if they desired to be represented forpurposes of collective bargaining by the Union. On August 23, 1965, the Boarddirected elections in two separate units found to be appropriate, and on January 13,1966, elections were conducted pursuant to said direction. On or about January 19,1966, the Union filed timely objections to the conduct of the election. In unit 1,therewere four voters-one casting a ballot for the Union, one casting a ballotagainst the Union and two ballots were challenged by the Union. In unit 2, ofthree eligible voters, one ballot was cast for the Union, and two ballots werechallenged by the Union.The Union commenced picketing at Respondent's store in the latter part ofNovember 1965; picketing has continued to the date of the hearing herein.Harold E. Carlson, secretary of the Oregon Independent Retail Grocers Asso-ciation, has assisted and advised Respondent in matters of labor relations and hasacted on behalf of Respondent and as its agent in the matters involved in theseproceedings.On December 1, 1965, Harold Carlson caused Lon Imel, an agent of the Union,to leave Respondent's parking area in front of its stone involved in this case. Theirencounter was observed by employee George Volk. On January 19, 1966, the Unionfiled charges against Respondent alleging that by "assaulting a Union representative"and by other conduct Respondent violated Section 8 (a) (1) of the Act. On or aboutJanuary 27 and February 9, 1966, Dale Irwin, manager of the store involved, tookemployee Volk to the offices of the Board in Portland, Oregon, for the purpose ofhaving him give information pertaining to the matters contained in the charge.On February 11, 12, and 13, 1966, employee George Volk did not report forwork.The issues in this case are:1.Did Harold Carlson's conduct in his encounter with Lon Imel on Decem-ber 1, 1965, constitute an interference, restraint, or coercion of employees?2.On January 27 and February 9, 1966, did Respondent through Agent Carlsoninterfere with, restrain, or coerce employee Volk in the matter of giving evidenceto an agent of the Board in the investigation of the charge filed herein?3.Was employee Volk terminated on February 10, 1966, because he gave testi-mony under the Act, or did he voluntarily quit his employment?4.On February 12, 1966, did Respondent through Agent Carlson violate the Actby statements made to Mrs. Volk? 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The encounter of December 1, 1965Respondent operates a grocery store and a hardware store in a building on thecorner of South East Powell Boulevard and 135th Street, near Portland, Oregon.The store is set back from Powell Boulevard far enough to permit head-in parkingalong the length of the building. The parking area is leased by Respondent withthe building. The county of Multnomah owns approximately 3 or 4 feet along theside of Powell Boulevard, but this is used as part of the off-street parking area.It is on this strip of land, which is paved and appears to constitute part of theparking area, that the picket walks from one end of the food store to a point evenwith the partition separating the food store and the hardware store. The picket doesnot traverse the area in front of the hardware store. On December 1, 1965, aSeven-Up Bottling Company driver was making a delivery to the hardware store.He had backed his truck in front of the hardware store. At approximately 3:15 p.m.,Union Agent Lon Imel brought a person to picket the food store, to relieve theperson who was then engaged in picketing. While at the premises he approachedthe driver of the Seven-Up delivery truck.While talking to this driver, he wasstanding in the parking area of Respondent approximately 1 or 2 feet from thecounty property. He was observed by Dale Irwin and by Harold Carlson. Carlsontold Irwin that Imel was on Respondent's property and that he had no right to bethere and he asked Irwin if Irwin would like for him to order Imel off Respondent'sproperty. Irwin answered in the affirmative and Carlson in a very excited andincensed manner approached Imel. He was waving his arms in the air andtelling.Imel that he was trespassing on private property and illegally interfering withbusiness and if he did not leave, he (Carlson) would call the sheriff's office andhave him arrested. As he approached Imel, Imel began to back away and Carlsongave him a small push or shove. Imel then walked over to where the picket waswalking, which was in the 3- or 4-foot strip of the parking area not covered byRespondent's lease and constituting county property.'The sheriff's office was called and an investigation conducted. No charges werefiled.Employee Volk observed the encounter between Carlson and Imel throughthe glass window at the front of the grocery store. He did nothear their conversa-tion.He later saw Carlson talking to a deputy sheriff.C. Volk's testimony to the Board agentOn January 27, 1966, Store Manager Dale Irwin asked Volk to go to the officeof the Board in Portland for the purpose of giving a statement regarding the originalcharge filed herein by the Union on January 19. Beforegoingto the Board officehe took Volk to the office of Carlson. Carlson asked Volk if he had seen any"run-in" between himself and the union agent; Volk replied that he had not.Carlson then advised him that if he signed anything at the Board office to be sureand wait and get a copy of it and bring it back to Carlson. Volk was then takenby Irwin to the Boaid office and was interviewed by Board Agent Strumpf. Irwinwaited outside. Volk told Strumpf that he did not want to get involved in the matterand that he was just a working man trying to make a living. He gave no statementto the Board agent and walked out. He and Irwin went back to meet Carlson, andCarlson asked Volk if he had signed anything. Volk replied that he had not.That evening while Volk was at work at the store, Carlson called him on thetelephone and asked him again if he had signed anything at the Board office. Volkagain replied in the negative. Carlson asked him if he had mentioned anythingabout the pushing incident, and Volk replied that he had not.On February 9, 1966, Irwin again talked to Volk about giving information to aBoard agent on the matters set forth in the chaige. Again they met Carlson beforegoing to the Board office in Portland. Carlson showed Volk an affidavit that hewas going to give to the Board and he asked Volk to read it over carefully. Volkdid so and then went to the Board office alone and was interviewed by Strumpf.1 Carlson denies any physical contact with Imel "as far as [he] can recall,"but liealso testified,"I felt very keenly that Mr. Imel had been trespassing on [Respondent's]property repeatedly, and I felt very strongly about ejecting him from the property. I feltvery strongly it was my obligation to do so." Imel and the Seven-Up driver testtified thatthere was a push or a shove ; Volk testified,"It was kind of a shove,but I never thoughtthat it was-you know, I thought it was just a gesture more."On evaluation of all testi-mony and witnesses on the point,I find there was a small shove or push. IRWIN & WAFFORD527On this occasion he did tell Strumpf what he had seen on December 1, 1965, inthe encounter between Carlson and Imel. After the interview he returned to a hotelto meet Irwin and Carlson. Carlson asked him if he had signed anything, and Volkreplied that he had not and that he told the Board agent the same as he had thefirst time.D. The events of February 10-14, 1966Volk's normal workweek was from Wednesday through Sunday, with Mondayand Tuesday off. He worked on the second shift with hours from 4 p.m. to mid-night, although he usually reported to the store earlier than 4 p.m. On Sundaymornings he worked the first shift and reported to the store at 7 a.m., and onsome occasions he worked a day shift during the week. Store Manager Irwin worksthe first shift on all days except Sundays.On Thursday, February 10, 1966, Irwin, on his way to bowl, returned to thestore at about 8.30 p.m. and told Volk that he wanted him to open up the followingmorning, that is, to report at 7 a.m. rather than in the afternoon. Again at about11:45 p.m. Irwin, after bowling, returned to the store and told Volk that he wasnot to total up the daily sheet the next morning, that is, he was not to "tabulateour bottles, over-rings, refunds and any miscellaneous cash," and enter these tabu-lations on the "daily sheets," but that he was to spend his time putting away theaccumulation of new stock. He then left. At midnight Volk closed the store; heput the money in the safe as was customary, leaving in the front part of the safethe amount necessary for the person opening the store the next morning to makechange.The next day Volk did not report for work. About 8 a.m. Granville Wafford,one of the partners, attempted to telephone the store and was unable to get anyanswer.He then called Irwin and reported that he had been unable to get anyanswer at the store. Irwin hurried to the store and opened it for business. He thencalled Carlson about the matter. Carlson suggested that a letter be written to Volkasking if he intended to report for work. The following letter was dispatched specialdelivery that afternoon and was delivered to the Volk residence that evening:(Irwin got no answer on his telephone call to Volk's residence that morning.)Mr. George Volk203 S.E. 75thPortland, OregonDear George:You did not show up for work at 7 a.m. this morning. Will you please letme know whether or not you misunderstood or whether there was some reasonwhy you did not come to work.This position is still open and available to you. But I will have to knowwhether or not you intend to report to work and I would appreciate it if youwould let me know.Please let [me] know if you will report for work at 4 p.m. on Saturday,February 12.Yours truly,Dale IrwinOn Friday evening after this letter was received by Volk, Mrs. Volk called Irwinand inquired as to why they had received the letter. Irwin asked her if Volk wascoming back to work and she replied that she did not know, that he was ill andshe did not know whether it was the flu or "whether it's the whole mess that'sgoing on."On Saturday, February 12, Mrs. Volk went to the store and talked with Irwin.She told him she guessed that Volk was not coming back to work, that the wayhe understood it, he had been laid off and that he was mad because of whathappened on Wednesday night, and that she wanted to get her husband's check.Irwin replied that he could not understand why Volk was not planning to returnto work and that he wished Volk would come in and talk with him about it. Atabout this time Carlson came to the store on another matter. Irwin told Carlsonwhat Mrs. Volk had said to him, and Carlson told her that charges had been madeby the Union that Volk had been discharged and that if her husband was notcoming back to work, he should write a letter that he resigned and had not beendischarged before he could get his check, that for his own good and his future heshould not have a blackmark of a discharge on his record, that Irwin could make it 528DECISIONSOF NATIONAL LABOR RELATIONS BOARDhard for Volk to get a job elsewhere. Irwin repeated that he wanted to talk toVolk.Mrs. Volk said she would take it up with her husband and she left .2On Monday morning, February 14, 1966, Volk telephoned Irwin and told himhe was quitting and that he was sending his wife down to the store with the keys.Irwin asked Volk to come to the store and talk to him. Volk and his wife thencame to the store. Irwin asked Volk if he had been happy working for him andVolk replied that he had been. Irwin asked him what the problem was, and Volksaid that it was"the mess that was going on that was upsetting him." Irwin toldhim he was sure it would be over before long and that Volk's job was still openif he wanted it. Volk agreed to return to work, which he did on Wednesday, Febru-ary 16, 1966. He was paid for all of the prior workweek, including Friday, Satur-day and Sunday.On March 11, 1966,an amended charge was filed in this case adding as an unfairlabor practice the alleged termination of Volk on February 10. A copy of thischarge was served on Respondent several days later. Shortly thereafter Dale Irwincalled Volk into his office for a conversation about the matter. Prior to this con-versation however, he talked with his attorney and with Harold Carlson. Hisattorney,Gunther Krause, advised him not to threaten or coerce Volk and sug-gested that it might be advisable to make a record of the conversation. Irwinsecured a tape recorder from Harold Carlson which he placed on his desk andturned on as he and Volk entered his office on or about March 23, 1966.He told Volk that he had received a letter from the Board setting forth that onor about February 10, 1966, he had discharged Volk in retaliationfor having givenevidence adverse to the employer in the course of a Board investigation;that hehad asked his attorney if he could talk to Volk about the matter, and his attorneysaid that he could; that for his own protection he wanted of make a recording; thatVolk could say anything he wanted to say, but he did not have to say a word andcould walk out .3During the conversation Irwin attempted to explain to Volk that he had notbeen fired on February 10, and he suggested that Volk go to the Board office andgive a statement to this effect so that the matter could be resolved without a hear-ing.Volk acknowledged that he may have misunderstood Irwin on February 10,but stated that "the way I understood it, what you said about the books and every-thing,well, you know, maybe I was through, was the way I figured it." Volkrepeated throughout the conversation that he did not want to get involved in thematter; that it was a matter between Irwin and the Union; that he wanted to remainneutral; that if they had to go to a hearing, they would have to subpena him toget him there; that he did not want to go down to the Board office; that he did notwant to have anything to do with the Board, the Union, or Carlson. Finally, Volksaid that rather than get implicated in this matter, he would find another job. Theythen left the office to get coffee.This conversation occurred about 1:30 p.m. on Wednesday, March 23, 1966.Volk was due to start work that day at 4 p.m., but he told Irwin that hewas goingto see Board Agent Strumpf and get the matter straightened out. He left and didnot return. That evening his wife took the store keys to Irwin and Volk quit hisemployment with Respondent.2 Carlson denies that he heardMrs. Volk askfor her husband's paycheck(for the 2 daysbe had worked that pay period), but he was not present during much of her conversationwith Irwin ; Irwin repeated her conversation to him. Carlson's testimony of his statementstoMrs. Volk on this occasion does not include that the paycheck was conditioned upona letter of resignation nor that Irwin could make it hard on Volk in securing employmentelsewhere;their testimony varies in this respect, but he does not specifically deny hertestimony to this effect. Her testimony on these points is consistent with Carlson's effortto secure a letter of resignation with which to meet the charge of the Union that Volkhad been discharged I credit her testimony on these points. Carlson does not state howhe knew of the Union'scontention on Volk;the amended charge was not filed untilMarch 11, 1966.s Volk testified that be did not notice the tape recorder until sometime during the courseof their conversation,and that a telephone book was on top of it. Irwin testified that thetape recorder was in the middleof hisdesk and in the open at all times From the loca-tion of the tape recorder and the statement of Irwin regarding the recording,I find thatthe recording was made openly and not secretively. IRWIN & WAFFORD529E. ConclusionsRespondent generally concedes the facts found herein relative to the December 1incident, except for the push or shove, but contends that Carlson was provokedinto taking the action he did by the Union's repeated efforts to interfere withRespondent's business and byImel's doingso on company property. Evidence of allof the parties' relations prior to this incident are not beforeme. OnMarch 12,1965,Respondent filed a petition for an electionamong itsemployees; onAugust 23, 1965, the Board directed elections; elections were held on January 13,1966. In November 1965, the Union commenced picketing Respondent's store withlegends that the store was on an official unfair list.The picketing was done off Respondent's property. Imel entered a foot or twoon Respondent property to talk to the Seven-Up driver. There was no clear demar-cation of the boundary line. Volk saw Carlson'smotionsand "kind of a shove," butdid not hear him; he later saw Carlson talking with a deputy sheriff. Under all thecircumstances giving rise to this incident, I consider it too trivial to constitute aninterference, restraint, or coercion in violation of Secton 8(a)(1) of the Act. Thecases cited by the General Counsel are all of a more aggravated nature .4On two occasions after the filing of the original charge herein Store ManagerIrwin endeavored to get Volk to give information to a Boardagent onthe mattersset forth in the charge. On the first occasion Volk did not give a statement andon the second occasion he did. On both occasions and both before and after hisinterviews with the Boardagent,he was talked to by Carlson. The issue is whetherany of Carlson's remarks constitute interference, restraint, or coercion within themeaning of Section 8(a)(1) of the Act. I find that by Carlson's instructions toVolk to get a copy of anything he might sign and bring it back to him and byCarlson's interrogation of Volk after his interviews with the Board agent as towhether he had signed anything and as to what he had told the Board agent (if hehad mentioned anything about the pushing incident), Respondent interfered withand restrained Volk in his participation in the Board's investigation and Respondentthereby violated Section 8(a)(1) of the Act6The General Counsel contends that Carlson requested that Volk give only evi-dence not in conflict with his evidence and that Volk conceal evidence. AlthoughCarlson showed Volk an affidavit he planned to give to the Board and asked himto read it carefully, and he may have hoped in so doing that Volk's testimonywould agree with his, this evidence is insufficient to warrant a finding that Volkwas thereby requested to give similar "evidence or to conceal evidence.and Respondent. contends That he quit. 'Volk testified that on thatevening Irwin"acted very mad" and told him he "shouldn't touch the books [the daily sheet andthe tabulations] "or anything like that any more," and that "the way [he]under-stood it, that [he] was through:" Volk testified he thought Irwin was mad "becauseof my statement" to the Board agent given the day.before, February 9.It seems inconceivable to me that an employer would discharge an employee,then leave the store and leave with a discharged employee the responsibility to putthe cash receipts into the companysafe,lock the storeand retainall store keys.Furthermore, if Irwin had discharged Volk, he would have been present at thestore on the following morning at or near 7 a.m., when thestorewasscheduledto open. The storeremainedclosed thatmorning formore than 1 hour.On February 9, 1966, Volk had givena statementto the Boardagent and hadnot told this to Store Manager Irwin. Volk was nervous and upset over the matterand apparently misunderstood the directivesgiven himby Irwin onthe eveningof February 10, 1966. I find that Volk was not terminated by Respondent on Feb-ruary 10,. 1966.-On February 12, Mrs. Volk sought to get her husband's paycheck for the 2 dayshe worked that pay period. Carlson told her that the Union had made a chargethat Volk had been discharged, and that beforeshe could gethis paycheck, Volkwould have to write a letter that he resigned and had not been discharged, and* Even inSalyer Stay Ready Filter Corp.,136 NLRB 1210, which the Board dismissed,with Chairman McCulloch dissenting, the incidentwas of a more serious nature.5Braswell Motor Freight Lines, Inc.,156 NLRB 671 ;St.Louis Harbor Service Com-pany,150 NLRB 636;Montgomery Ward &Co., 154 NLRB 1197.264-188-67-vol. 161-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarlson stated that without such letter Respondent could make it hard for Volkto get employment elsewhere. I find that in so doing Respondent threatened Volkin order to secure from him a letter negating the contention of the Union thatVolk had been discharged. Although I have found that the charge that Volk wasdischarged has not been substantiated, Respondent's efforts to secure the negationof such charge by use of threats to an employee constitute interference, restraint,and coercion of his rights guaranteed by Section 7 of the Act. Since the actionthreatened by Respondent was not taken, I find that there has been no discrimina-tion against Volk and no violation of Section 8(a) (4) of the Act.On March 23, 1966, after the filing of the amended charge alleging a dischargeof Volk on February 10, Irwin discussed the matter with Volk and a recordingof the conversation was made. Irwin endeavored to convince Volk that he wasnot discharged on February 10, as I have found herein, and to persuade him tomake a statement to the Board to straighten the matter out. Volk chose to quitrather than involve himself further in the matter that he considered to be betweentheRespondent and the Union. I find nothing violative of the Act in the state-ments of Irwin to Volk on this occasion, nor do I find that the recording of theconversation constitutes a violation of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in section III, occurring in connectionwith its business operations as set forth in section I, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) oftheAct.3.By instructing an employee to give to Respondent a copy of anystatementhe might give to a Board agent, and by interrogating an employee as to whattranspired in his interview with a Board agent, and bythreatening an employeethat he could not get his paycheck and that Respondent could make it hard for himto get a job elsewhere unless he gives Respondenta letter negating allegations ina charge made against Respondent, Respondent has therebyengaged in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices affect commerce withinthemeaning ofSection 2(6) and (7) of the Act.5.Respondent has not engaged in unfair labor practicesas alleged in para-graphs 9, 12, and 15 of the complaint, nor has Respondentrequested an employeeto conceal evidence, or not to sign anything or to give only evidencenot in con-flictwith the evidence of an agent of Respondentas alleged, amongother things,in paragraphs 10 and 11 of the complaint.THE REMEDYHaving found that Respondent has engaged in an unfair labor practice, I shallrecommend that it cease and desist therefrom, and that it post notices to employeesto this effect, which action I find is necessary to effectuate the purposes of the Act.Upon the basis of the foregoing findings of fact and conclusions of law, and theentire record herein, and pursuant to Section 10(c) of the Act, I hereby issue thefollowing:RECOMMENDED ORDERDale Irwin, Woody Irwin, and Granville E. Wafford d/b/a Irwin & Waffoid, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Instructing employees to give Respondent a copy of any statement theemployee might give to a Board agent. IRWIN & IVAFFORD531(b) Interrogating employees as to what transpires in interviews with Boardagents.(c)Threatening employees that a paycheck will not be given or that Respondentcould make it hard for an employee to get a job elsewhereunless he givesRespond-ent a letter negating allegations in a charge made against Respondent.(d) In any other manner interfering with, restraining, or coercing employees inthe exercise of their rights to self-organization, to form labor organizations, to joinor assist the Food & Drug Clerks Local Union 1092, or any other labororganiza-tion, to bargain collectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any and all such activities byan agreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a) Post in conspicuous places at each of its retail grocerystores inand nearPortland,Oregon, copies of the attached notice marked "Appendix." B Copies ofsaid notice, to be furnished by the Regional Director for Region 19 of the NationalLabor Relations Board, after being signed by Respondent, shall be posted by itimmediately upon receipt thereof and maintained by it for 60 consecutive daysthereafter.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region19, inwriting, within 20 days fromthe receipt of this Decision, what steps Respondenthas takento comply herewith.?IT IS FURTHER RECOMMENDED that the following paragraphsand allegations ofthe complaint be dismissed: paragraphs 9, 12, and 15, andthe allegationsin para-graphs 10 and 11 that Respondent requested an employee to conceal evidence, notsign anything, and give only evidence not in conflict with evidenceof an agent ofRespondentin aninterview with a Board agent.G In the event that this Recommended Order is adopted by the Board,thewords "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner" in the notice.In the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals Enforcing an Order"shall be substituted for the words"a Decisionand Order"7In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notifysaid Regional Director, in writing, within 10 days fromthe date of this Order,what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT instruct employees to give us or any representative of man-agement a copy of any statement any employee might give to an agent of theNational Labor Relations Board.WE WILL NOT interrogate employees as to what transpires in any interviewthey may have with an agent of the National LaborRelations Board.WE WILL NOT threaten employees that a paycheck will not be given or thatwe could make it hard for an employee to get a job elsewhere unless be givesus a letter or statement negating allegations in a charge made against us.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist the Food & Drug Clerks Local Union 1092, orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, and torefrain from any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a)(3) of the NationalLabor Relations Act. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of our employees are free to become or remain, or to refrain from becoming orremaining members, of any labor organization.DALE IRwnv, WOODY IRWIN, AND GRANVILLEE.WAFFoRD d/b/a IRWIN&WAFFORD,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,theymay communicate directly with the Board'sRegional Office, 612Lincoln Building, 208 SW. Fifth Avenue, Portland, Oregon 97204, Telephone226-3361.CarsonCityNugget Casino,Inc.andAmerican Federation ofCasino and Gaming Employees.Cases 20-CA-35711 and 3574-3.October 07, 1966DECISION AND ORDEROn June 9, 1966, Trial Examiner Lowell Goerlich issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had not engaged in certainunfair labor practices and recommended dismissal of these allegationsof the complaint. Thereafter, the Respondent filed exceptions and abrief and the General Counsel filed cross-exceptions and a brief. Abrief in answer to the General Counsel's cross-exceptions was alsofiled by Respondent.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial Exam-iner'sDecision, the exceptions, cross-exceptions, and briefs, and theentire record in thesecases,land hereby adopts the findings, conclu-1While these cases were pending before the Board, Respondent filed a Motion to Remandto Trial Examiner and Reopen Record for the purpose of adducing further evidence insupport of Respondent's contentionthatthe Board should not assert jurisdiction overenterprises engaged in the gambling industry.This contention has been urged before theBoard in prior cases and we have concluded that no reasonable basis exists for excludinggambling establishments from the coverageof the Act.SeeEl Dorado,Inc.,d/b/a ElDorado Club,151 NLRB 579. Accordingly,Respondent'smotion is hereby denied.161 NLRB No. 40.